DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the response after final (AFCP 2.0 request) filed on April 15, 2022. Claims 1, 3-11, 13-16, and 18-20 are pending. Claims 1, 11 and 16 are amended. Claims 2, 12 and 17 are cancelled. 

Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed on 4/15/2022, with respect to claims 1, 3-11, 13-16, and 18-20, as amended, have been fully considered and are persuasive.  The 35 USC 103(a) rejections of the aforenoted claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1, 11 and 16, the primary reason for the allowance of the independent claims in this instance is the inclusion of features wherein the access requests for data items in the cache storage are categorized into a plurality of categories including one or more of user accounts, jobs, tables or portions of tables associated with processes that generated the access requests; and that the determined utility value for each category of the plurality of categories (into which the access requests is categorized) is based on at least one of a number of disk accesses saved by the access requests or a measurement of bytes written to memory as a results of the access requests, in combination with all claimed limitations, which are not taught by the prior art.

The closest prior art Huang (US 2016/0335177) discloses a comparison of tag domains to one or more cache lines with a tag domain of the data to be accessed and determines that a cache line with a same tag domain as the data to be accessed as a cache line in which data to be accessed is stored [para 84, Fig 8, element 802], however does not teach that the categories include one or more of user accounts, jobs, tables or portions of tables associated with processes that generated the access requests, as claimed. Furthermore, although Huang discloses classifying spatial locality of data to be accessed into levels according to the quantity of times or probability that data of an address adjacent to the addresses of the data to be accessed is accessed [para 9, 42-43; Fig 3, element 302, Fig 4, element 403 and specification] (reads on: utility value), the discloses spatial locality levels are not based on at least one of a number of disk accesses saved by the access requests or a measurement of bytes written to memory as a results of the access requests, as claimed. 
It is for these reasons that the claims define over the prior art. 

Claims 3-10, 13-15 and 18-20 are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shatzkamer et al (US 2008/0279200) directed to: cache management specifically checking URIs in a received request against blacklists in a cache;
Dey et al (US 2014/0280679) directed to video caching techniques;
Joshi et al (US 2020/0192899) directed to query caching during backup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167